December 4, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF JOHN DAVID SORENSEN AND
             CAROLINE DIANE LAVERY SORENSEN

NO. 14-14-00856-CV

                     ________________________________

      Today the Court heard the motion filed by appellant John David Sorensen to
dismiss the appeal from the judgment signed by the court below on September 15,
2014. Having considered the motion and found it meritorious, we order the appeal
DISMISSED with prejudice.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.